DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 4/20/22.  In particular, claim 1 has been amended to require a1-2 and to limit the composition to being substantially free of inorganic filler.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically claim 1 has been amended to recite the composition to being substantially free of inorganic filler.    While paragraph 58 recites filler, inorganic filler, which is a subspecies of filler is not taught.  Further, while there is disclosure for the absence or presence of filler, substantially free is not taught.


Claim Rejections - 35 USC § 102/103
Claim(s) 1-3, 5-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2001-158841 (herein Ishikawa).
In setting forth the instant rejection, a machine translation has been relied upon.  Both the JP document and the machine translation were supplied with the IDS filed on 2/28/20.  Additionally, a supplemental translation of table 2 of Ishikawa is included since it was not included with the originally machine translation.
As to claims 1-3 and 11, Ishikawa discloses a sound (noise) reduction (see paragraph 2 and 45), material comprising a thermoplastic (paragraph 4, 42 and examples) resin composition.  The composition composing a rubber reinforced aromatic vinyl resin.  The Resin is obtained by grafting a styrene high vinyl isoprene block copolymer (having a block of styrene, vinyl aromatic, and a block of isoprene) with styrene and acrylonitrile (AS).  See paragraph 19.  Specifically, see example C-1 in table 2 and paragraph 55, which is prepared from grafting styrene (aromatic vinyl compound) and acrylonitrile onto Hybrar VS-1 (styrene isoprene styrene triblock copolymer) with a tan delta peak temperature of 25 oC.
As to the limitation “substantially free” of inorganic filler, the limitation “substantially free” is interpreted as having amounts lower than about 30 parts suggested in paragraph 58 of the originally file specification.  In the examples (table 3), the inorganic filler (component E) is present in 30 parts or less in all working examples.  Further, comparative example 6 (table 4) does not comprise any filler and reads on the instant claims.
As to the property limitation in the last paragraph (and further limited in claims 2-3 and 11), Ishikawa is silent.  However, it is noted that the grafted block copolymer is identical to that of the instant invention including substantially similar styrene isoprene block copolymer and tan delta and grafting monomers of styrene and acrylonitrile in substantially similar amounts.  Further including the same additional component of heat resistant AS resin (table 3 component B-1 and examples).  Additionally having ethylene propylene rubber copolymer (a-2) grafted with styrene and acrylonitrile (component A-2 in table 2), reading on claim 5 and Q1 of the instant invention’s examples. Further comprising a diene (butadiene) rubber polymer (a-1 or a-3 in table 1 and 2) grafted with styrene and acrylonitrile (A-1, A-3 or A4 in table 2) reading (and exemplified in e.g. example 4 in table 3) on claims 6 and 7 and Q2 of the inventive examples.  Therefore, it is reasonable to take the position that the same composition would have the same properties naturally flow from it, even if not specifically disclosed.  In other words, the claimed property is inherently present in the Ishikawa composition.  Alternatively, the Ishikawa composition would obviously have the claimed properties once it is formed.
As to claim 8, the A-1 is present in the composition in 15 wt% and has a rubber content of 40% and C-1 is present in 10 wt% and has a rubber content of 50 wt%.  Thus, the overall rubber content is deduced (0.15*40+0.10*50) of about 11 wt%, which is within the claimed range.  Note the numerous examples in table 3 and 4 that fall within the claimed range.  Also in general, the rubber is taught to be present in about 5 to 60 wt% from the viewpoint of impact resistance.  See paragraph 7.
As to claim 9, molded articles comprising the composition are taught.  See paragraph 41, 45 and examples.







Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the new limitation excludes Ishikawa, which requires inorganic filler.  In response, it is the examiner’s position that the low amounts (1 part to 30 parts) of inorganic filler utilized in Ishikawa read on the claimed “substantially free” of inorganic filler.
Applicant argues tan delta peak.  However, VS-1, utilized in Ishikawa, has a tan-delta peak of about 25 oC.   Therefore, unexpected results, etc. are moot (e.g. additional components outside the range).  Note that claim one utilizes open transitional phraseology viz “comprising”.  While Ishikawa discloses that that alternative embodiments, this is not viewed as a teaching away.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764